Citation Nr: 1744684	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-31 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from November 1986 to June 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the case for additional development.  


FINDINGS OF FACT

1. The Veteran's sleep apnea had its onset in service.

2. The Veteran did not and does not have active or latent tuberculosis so as to have a current diagnosis of tuberculosis for purposes of service connection.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Sleep Apnea

The Veteran separated from service in June 2008.  The Veteran filed his claim of service connection for sleep apnea in August 2011.  In July 2010, prior to the filing of this service connection claim, the Veteran's spouse submitted a statement in which she described his sleep difficulties, most of which are notably associated with posttraumatic sleep disorder, for which the Veteran is already service connected.  However, she also noted that, when the Veteran did sleep, he "would snore so loud and then stop breathing."  She stated that these sleep problems began before the Veteran's separation from service.

Service treatment records (STRs) do not indicate a formal diagnosis for sleep apnea or a sleep study, though there was notation of a "non-organic" sleep disorder.  A January 2008 treatment record notes that a social worker "believes that this soldier has sleep apnea."  The Veterans symptoms included difficulty with staying asleep, sleep onset, early waking, periodic snoring, and apneic episodes during which the Veteran's spouse could not tolerate staying in the same room as him.  Based on these findings, that treatment provider requested that a sleep disorder be ruled out.  Other service treatment records indicate that a sleep study consultation was planned.    However, there is no evidence that a sleep study was ever conducted in service.

A sleep study was ultimately conducted in April 2011, at which time the Veteran was formally diagnosed with sleep apnea.  

At the September 2012 VA examination, the Veteran was diagnosed with obstructive sleep apnea and was using a continuous positive airway pressure (CPAP) machine at that time.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service.  She noted that the Veteran had mild sleep apnea with no evidence in available medical records to suggest that he had sleep apnea during service as he was only diagnosed with "non-organic" sleep disorder.

The Board remanded for an addendum opinion in April 2015.  In June 2015, the Veteran was afforded a new VA examination of his sleep apnea.  The new examiner also opined that the Veteran's sleep apnea was less likely than not related to service.  In support, he stated that the Veteran did not have a sleep apnea diagnosis or treatment for sleep apnea during service.  The examiner discounted the Veteran's in-service reports of frequently waking during sleep, loud snoring, insomnia, and disordered breathing, which were characterized as "symptomatology for sleep apnea," because these symptoms lacked documentation.

Whether the Veteran currently has sleep apnea is not in dispute.  The salient question is whether the Veteran's sleep apnea began in service or is otherwise related to in-service symptoms even if not diagnosed until a later date.  The Board, when resolving reasonable doubt in the Veteran's favor, will answer this question in the affirmative and find that service connection is warranted for sleep apnea.

Even before the Veteran was pursuing a claim for sleep apnea, the Veteran's spouse submitted a statement in which she described his loud snoring and breathing problems during sleep before retirement, symptoms which the June 2015 examiner noted as "symptomatology for sleep apnea."  The Board finds the spouse competent to make this statement and the statement credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that laypersons are competent to describe symptoms which support a later diagnosis).

The January 2008 treatment note includes the social worker's lay opinion that the Veteran had sleep apnea because of the Veteran's reported sleep onset, early waking, periodic snoring, and apneic episodes.  Though there is no evidence of the social worker's expertise to give a medical opinion as to the etiology or diagnosis of sleep apnea, this is still positive evidence as the social worker made this connection based on what the June 2015 examiner has described as "symptomatology for sleep apnea." 

The September 2012 medical opinion must be rejected as it overlooked positive evidence of record-namely, the sleep apnea symptoms described above.  Similarly, the June 2015 medical opinion is not persuasive as the examiner made a credibility determination, contrary to the one the Board has made (albeit post hoc) in this decision.  Further, a lack of documentation alone is not a sufficient basis upon which the Board may deny a claim, especially in light of the positive evidence of record in this case.  Additionally, no intercurrent cause was identified and the Veteran's claim was filed somewhat close in time to his separation from service.

Therefore, given that the symptoms that the Veteran likely displayed during service and that a sleep study was contemplated to rule out sleep apnea during service, though there is no formal diagnosis of sleep apnea dating back to service, the Board finds that the Veteran did have sleep apnea during service or at least the symptoms that led to the post-service diagnosis.  As a result, service connection for sleep apnea is warranted on a direct basis.

Tuberculosis

At the outset, the Board acknowledges the Veteran's belief that he has tuberculosis related to service.  Notably, he was medicated via Pyridozine and Isoniazid for nine months in late 2007 and early 2008 because of exposure to tuberculosis and a positive skin test.  In his December 2012 notice of disagreement, the Veteran states that he should have not been on these medications at the same time and as a result the medication "destroyed [his] total/entire body."  As noted below, there are no identified residuals or side effects resulting from the medication noted.  The Board sympathizes with the disconnect between receiving medicine for tuberculosis exposure but not having a tuberculosis infection, but as stated below, the Board is unable to grant service connection in this case.

The "current disability" element of service connection requires that there be a disability at the time a claim is filed or at any time during the pendency of the appeal, whether or not the disability resolves prior to the final adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  A medical diagnosis is not categorically required.  However, the Board finds that one is necessary for tuberculosis as the diagnosis of such is a complex medical issue.

STRs show that during service the Veteran tested positive on PPD (purified protein derivative) for tuberculosis exposure.  A number of STRs contain assessments of "tuberculin PPD nonspecific reaction without active tuberculosis" and "tuberculin PPD induration positive interpretation" for which the Veteran was placed on Pyridoxine and Isoniazid.  A November 2007 STR noted that the Veteran was recently diagnosed with TB (tuberculosis) exposure and started on INH (Isoniazid, also known as isonicotinic acid hydrazide).

In a January 2008 report of medical history, the Veteran reported that he had or had had tuberculosis for which he was taking medication.  However, in a February 2008 report of medical history, the Veteran reported he had not had tuberculosis.  None of the STRS or post-service medical treatment records contains a diagnosis of an active tuberculosis infection, of any latent tuberculosis, or of any disabling residuals of a tuberculosis exposure.

The report of a September 2012 VA examination shows a diagnosis of "positive TB test" in 2007.  At that examination, the Veteran reported a history that he was told in 2006 that he had a positive TB test and was started on medication in 2007.  The report noted a history of taking medication for nine months from 2007 to 2008 (Isoniazid and Pyridoxine); with no further follow-up since then.  The report recorded that the Veteran had no past or current symptoms attributed to TB.  

The September 2012 examination report contains findings of no pulmonary tuberculosis, and no diagnosis of non-pulmonary tuberculosis.  The report noted that the most recent imaging studies (chest x-ray), performed in August 2007, showed no acute infiltrates, pleural effusion, pneumothorax or pulmonary edema.  That x-ray report contained an impression of no acute cardiopulmonary pathology.  

The September 2012 VA examination report also contains a Disability Benefits Questionnaire, which contains an affirmative answer to the question of "Does the Veteran now have or has he ever been diagnosed with active or latent tuberculosis?"  It appears that this answer may be a clerical error.  The evidence on file indicates that the Veteran has had a positive skin test for TB exposure in service without active disease, which consistent with an alternative answer in the questionnaire: "has the Veteran had a positive skin test for TB without active disease?"  

The distinction is important, as the answer makes a difference in the determination of the Veteran's claim.  The Board remanded the claim to obtain clarification as to whether the Veteran had been diagnosed with active or latent tuberculosis (at any point during the claim process), as opposed to merely having had a positive skin test for TB exposure, without active disease.

In June 2015, the Veteran was afforded another VA examination pursuant to the Board's remand.  The examiner noted the positive tuberculosis PPD test and his use of medication as noted above.  Another chest x-ray was conducted which showed normal results.  The examiner commented that, after completing the 9-month courses of Isoniazid and Pyridoxine, the medication was discontinued.  The Veteran had no clear cut active tuberculosis in 2007 or active tuberculosis since and that the only indication of tuberculosis was suggestion of exposure to tuberculosis.  Although not explicitly stated, the Board interprets the examiner's statement that the only indication of tuberculosis was suggestion of exposure to mean that there was no latent tuberculosis infection either.

Based on the above evidence, the Board must deny the claim for lack of a current diagnosis, meaning the current disability element of the claim has not been substantiated.  There is insufficient evidence that the Veteran has had tuberculosis during the claims period or within an earlier proximate time period.  There was only exposure to tuberculosis without infection during service as indicated by the positive skin test.  This is not the same as a current diagnosis in service.  Because of the positive result, the Veteran was treated with medication during service, but there is no indication that there was an active or latent tuberculosis infection.  Further, there has been no medical evidence documenting residuals, or specific reports from the Veteran of nonservice-connected conditions that are residuals of tuberculosis or side effects of medication given after exposure to tuberculosis.  As the current disability element has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence is against the tuberculosis claim, there is no doubt to be resolved, and service connection for tuberculosis is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.

Service connection for tuberculosis is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


